Appellant was prosecuted and convicted of a misdemeanor, and his punishment assessed at a fine of $25.
The term of court at which appellant was tried adjourned September 27th. The statement of facts and bills of exception in this case were not filed until October 24th. As the statement of facts and bills of exception were not filed within the time permitted by law, we can not consider them. In the absence of a statement of facts and bills of exception no error is presented, as the information charges an offense under the law, and the court submits this offense to the jury.
The judgment is affirmed.
Affirmed.